                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


STEPHANIE M. BOLTON-SKOGEN,

                           Plaintiff,                         OPINION AND ORDER

      and                                                          19-cv-948-wmc

QUARTZ HEALTH BENEFIT PLANS
CORPORATION,

                           Involuntary Plaintiff,
      v.

SHARKNINJA OPERATING LLC and
ABC INSURANCE COMPANY,

                           Defendants.


      In this civil action, plaintiff Stephanie M. Bolton-Skogen asserts negligence, strict

liability and breach of warranty claims against defendant SharkNinja Operating LLC and

its unknown insurance company arising out an incident involving a SharkNinja product

that occurred on November 27, 2016, resulting in personal injuries. (Compl. (dkt. #1-2).)

Invoking this court’s diversity jurisdiction, defendant removed this action pursuant to 28

U.S.C. § 1446(b) and 28 U.S.C. § 1332(a)(1). (Not. of Removal (dkt. #1).) Because the

allegations in the notice of removal and complaint are insufficient to determine whether

diversity jurisdiction actually exists, defendant will be given an opportunity to file an

amended notice of removal containing the necessary allegations.




                                            1
                                          OPINION

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a

complaint alleges complete diversity of citizenship among the parties and an amount in

controversy exceeding $75,000, or raises a federal question, the case must be dismissed for

want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th

Cir. 2009). Because jurisdiction is limited, federal courts “have an independent obligation

to determine whether subject-matter jurisdiction exists, even when no party challenges it.”

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal

jurisdiction bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d

at 802-03.

       Here, defendant contends in its notice of removal that diversity jurisdiction exists

because (1) the amount in controversy exceeds $75,000 and (2) the parties are diverse.

(Not. of Removal (dkt. #1) ¶ 5.) For the latter to be true, however, there must be complete

diversity, meaning plaintiff cannot be a citizen of the same state as any defendant. Smart,

562 F.3d at 803. Defendant’s allegations as to its own citizenship prevent this court from

determining if this is so.

       “[T]he citizenship of an LLC is the citizenship of each of its members,” yet

defendant has not alleged sufficient information to determine whether complete diversity

exists here. Camico Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989, 992 (7th Cir. 2007).

Indeed, the notice of removal lacks any allegations regarding the names or the citizenship

of any of defendant SharkNinja Operating LLC’s members. Instead, defendant alleges it

is “a corporation organized and existing under the laws of the State of Delaware, with its
                                               2
principal place of business located in Needham, Massachusetts.” (Not. of Removal (dkt.

#1) ¶ 12.) As an LLC, however, defendant is not a corporation. Moreover, the Seventh

Circuit instructs that the place of “corporation” and principal place of business is wholly

irrelevant in deciding the citizenship of a limited liability company. Hukic v. Aurora Loan

Serv., 588 F.3d 420, 429 (7th Cir. 2009).1

       Before dismissing this action for lack of subject matter jurisdiction, defendant will

be given leave to file within 21 days an amended notice of removal that establishes subject

matter jurisdiction by alleging the names and citizenship of each member of its LLC.



                                         ORDER

       IT IS ORDERED that:

       1) Defendant SharkNinja Operating LLC shall have until January 8, 2020, to file
          and serve an amended notice of removal containing good faith allegations
          sufficient to establish complete diversity of citizenship for purposes of
          determining subject matter jurisdiction under 28 U.S.C. § 1332.

       2) Failure to amend timely shall result in prompt dismissal of this matter for lack
          of subject matter jurisdiction.

       Entered this 18th day of December, 2019.

                                          BY THE COURT:


                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge


1
  In alleging the LLC’s citizenship, plaintiff should be aware that if any members of the
LLC are themselves a limited liability company, partnership, or other similar entity, then
the individual citizenship of each of those members and partners must also be alleged as
well. See Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002).

                                             3
